

EXHIBIT 10.1
Sabine Pass LNG, L.P.
700 Milam Street, Suite 800
Houston, Texas 77002


May 28, 2013




Sabine Pass Liquefaction, LLC
700 Milam St., Suite 800
Houston, Texas 77002


Dear Sir:


Reference is made to that certain Second Amended and Restated LNG Terminal Use
Agreement between Sabine Pass Liquefaction, LLC and Sabine Pass LNG, L.P.,
Amended and Restated as of July 31, 2012 (the “TUA”). Capitalized terms used
herein but not defined herein shall have the meaning given to them in the TUA.


Section 10.5 of the TUA states that Customer is obligated to maintain a minimum
of 500,000 MMBtu in Customer’s Inventory. In order to (i) correctly reflect the
agreement of Customer and Sabine, (ii) make clear their undertakings regarding
minimum inventory and Nonconforming Gas resulting from increases in gross
heating value as a result of weathering and (iii) establish the following as
Sabine’s sole and exclusive remedy for Customer’s failure to comply with Section
10.5 of the TUA, Customer and Sabine agree hereby that:


1)
If on any day during the Term, Customer fails to comply with Section 10.5, and
if: (i) the aggregate quantity of Customer’s Inventory and Other Customers’
inventories falls below one million one hundred thousand (1,100,000) MMBtus
("Aggregate Minimum Inventory"); (ii) Sabine has issued timely notice to
Customer that there is a material risk, after taking into account the expected
dates of unloading of LNG Vessels, and the risk of delay or interruption to any
such unloading, that the total quantity of LNG in the Sabine Pass Facility to be
held in Customer's Inventory and Other Customers inventories will be lower than
the Aggregate Minimum Inventory during the succeeding forty (40) days; and (iii)
at the end of the thirty (30) day period, following Customer's receipt of
Sabine's notice, none of Customer or Other Customers has arranged for delivery
of LNG in the coming ten (10) days to ensure that there will be LNG in
Customer’s Inventory and Other Customers’ inventories at least equal to the
Aggregate Minimum Inventory; then, Sabine shall have the right to purchase a
minimum inventory cure cargo, and Customer shall reimburse Sabine for costs that
Sabine incurs in order to cure such minimum inventory event to the extent that
such costs are not allocable to Other Customers, such costs incurred and
allocations made pursuant to the relevant provisions of Other Customers’
terminal use agreements. Upon payment by Customer of all amounts





--------------------------------------------------------------------------------

Sabine Pass Liquefaction, LLC
May 28, 2013
Page 2

for which it is liable under the provisions of Section 10.5 of the TUA, as
clarified in this section 1 of this letter, Customer shall be entitled to have
the portion of the purchased cure cargo that is not allocated to the Other
Customers credited to Customer’s Inventory.


2)
If at any time during the Term: (i) Sabine has issued timely notice to Customer
that, for reasons not attributable to Sabine, Sabine expects, after taking into
account the expected Gas redelivery nominations and the expected dates of
unloading of LNG Vessels for Customer and Other Customers, that due to boil-off,
within the next forty (40), days a portion or all of the LNG held in storage in
the Sabine Pass Facility will, when vaporized, produce Nonconforming Gas but
only due to its high Gross Heating Value; and (ii) at the end of the thirty (30)
day period following Customer's receipt of Sabine's notice, Customer and/or
Other Customers have failed to arrange to cure the expected high Gross Heating
Value Nonconforming Gas, then Customer shall reimburse Sabine for costs that
Sabine incurs in order to cure any Nonconforming Gas event resulting from
increases of gross heating value as a result of weathering to the extent that
such costs are not allocable to Other Customers, such costs incurred and
allocations are to be made pursuant to the relevant provisions of Other
Customers’ terminal use agreements.



3)
Sabine shall issue all notices regarding Aggregate Minimum Inventory and
Nonconforming Gas that may become due under any Other Customer terminal use
agreement simultaneously to Customer, as if such notice provisions were provided
for in the TUA.



4)
Customer’s reimbursement to Sabine as contemplated in 1 and 2 above shall be
made in accordance with the invoicing and payment provision of the TUA. Except
as clarified above, the rights and obligations of Customer and Sabine under the
TUA shall remain in full force and effect in all respects. Prior to the date
hereof, Sabine has arranged for the purchase of an LNG cargo to cure a
Nonconforming Gas event and Customer agrees to reimburse Sabine for the costs
that Sabine incurs in connection with such purchase that are not otherwise
allocable to Other Customers pursuant to the relevant provision of Other
Customers’ terminal use agreements.



Except as clarified above, the rights and obligations of Customer and Sabine
under the TUA shall remain in full force and effect in all respects.


Prior to the date hereof, Sabine has arranged for the purchase of an LNG cargo
to cure a Nonconforming Gas event and Customer agrees to reimburse Sabine for
the costs that Sabine incurs in connection with such purchase that are not
otherwise allocable to Other Customers pursuant to the relevant provision of
Other Customers’ terminal use agreements.




--------------------------------------------------------------------------------

Sabine Pass Liquefaction, LLC
May 28, 2013
Page 3

If the foregoing accurately reflects our understanding regarding the foregoing
subject matter, please so acknowledge by executing below and returning a signed
counterpart of this letter to the undersigned.










Sincerely,


SABINE PASS LNG, L.P.,
By:
Sabine Pass LNG-GP, LLC, its general partner
 
 
 
 
 
 
 
 
By:
/s/ R. Keith Teague
Name:
R. Keith Teague
Title:
President

    






Agreed and accepted:


SABINE PASS LIQUEFACTION, LLC
By:
/s/ Meg A. Gentle
 
Meg A. Gentle, Chief Financial Officer





